Citation Nr: 0824620	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-40 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right thumb 
disability.

4.  Entitlement to service connection for claimed residuals 
of a right eye injury.

5.  Entitlement to service connection for the claimed 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1980 and from October 1981 to October 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2003 and April 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The July 2003 rating decision denied the 
veteran's claims of service connection for a right eye 
disability and a back disability.  The April 2004 rating 
decision denied service connection for PTSD, a right knee 
injury and a right thumb injury, and confirmed and continued 
the prior denials of service connection for a right eye 
disability and a back disability.

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issue of entitlement to service connection for PTSD has 
been recharacterized as entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD because the 
issue of entitlement to service connection for PTSD is 
considered inextricably intertwined with the other 
psychiatric diagnoses of record, given that the 
symptomatology that has been attributed to the veteran's PTSD 
diagnosis has also been associated with, and attributed to, 
diagnoses of panic disorder, anxiety disorder, and dysthymia.  
Because the Agency of Original Jurisdiction (AOJ) has not yet 
addressed the inextricably intertwined claim of service 
connection for a psychiatric disorder (other than PTSD), the 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
right thumb disability of service origin.  

2.  The veteran's current right knee arthralgia and gout were 
not first shown during service or for many years following 
discharge from service, and the preponderance of the medical 
and other evidence is against a finding that the veteran's 
right knee arthralgia and/or gout are otherwise related to 
any incident of service, including secondary to an in-service 
injury.  

3.  The medical evidence of record does not show that any 
current right eye disability, including glaucoma, was first 
shown during service or for many years following discharge 
from service, and the preponderance of the medical and other 
evidence is against a finding that the veteran's glaucoma is 
related to any incident of service, including secondary to an 
in-service injury.  

4.  The veteran's current degenerative disc disease (DDD) of 
the lumbar spine was not first shown during service or for 
many years following discharge from service, and the 
preponderance of the medical and other evidence is against a 
finding that the veteran's DDD of the lumbar spine is 
otherwise related to any incident of service, including 
secondary to an in-service lumbar strain injury.  






CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A right thumb disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A right eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  DDD of the lumbar spine was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2003 (prior to the July 2003 rating 
decision) and in November 2003 (prior to the April 2004 
decision).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the pre-adjudicatory notification letters did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO sent a post-adjudicatory notice 
letter to the veteran in March 2006 that specifically 
addressed the assignment of effective dates and disability 
ratings in compliance with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); that letter was followed 
by a readjudication of the claims in a December 2007 
Supplemental Statement of the Case (SSOC).  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his April 2008 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, to the extent they 
were available, assisted the veteran in obtaining evidence, 
afforded the veteran physical examinations, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

The veteran's service medical records appear to be 
incomplete, as only service medical records from the 
veteran's second period of active service have been located 
and associated with the claims file.  When service medical 
records are presumed destroyed, the Board has a heightened 
duty to consider applicability of the benefit of the doubt 
rule, to assist the claimant in developing the claim, and to 
explain its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO 
attempted to obtain the veteran's service medical records 
from the first period of service; however, in a March 2006 
letter to the veteran, the RO explained that they had 
received negative responses from the service department 
regarding the veteran's service medical records from August 
1976 to August 1980.  The letter also notified the veteran 
that he could submit other documents that could substitute 
for service medical records, such as statements from military 
medical personnel, buddy statements, employment examinations 
and photographs taken during service, for example.  In a July 
2006 memorandum-to-file, the RO made a formal finding that 
the veteran's service medical records from August 26, 1976 to 
August 25, 1980 were unavailable for review, and all 
procedures to obtain the records had been correctly followed, 
including three separate requests.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for disabilities of the 
right knee, right thumb, right eye and low back.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records from the veteran's second period 
of service are negative for complaints, findings or a 
diagnosis of a right knee injury, a right eye injury and a 
right thumb injury.  The records do show that the veteran 
complained of back pain in July 1982 and in August 1986.  
Examination of the low back in July 1982 was essentially 
negative, but examinations in late August 1986 revealed 
tenderness, decreased range of motion, and muscle spasms in 
the lumbar spine.  The diagnosis was muscle strain.  Physical 
examination in early August 1976, upon discharge, did not 
reflect any complaints or findings of a right knee injury, 
right eye injury, right thumb injury, or a chronic back 
disability.

The earliest post-service medical evidence of record is dated 
in the late 1990's, over ten years after discharge from 
service.  Thus, there is no medical evidence whatsoever 
between the time of discharge from service in 1986 and 1998, 
over a decade later.  

Right Thumb

The oldest post-service medical evidence in the claims file 
is dated in April 1998 and comes from the Columbia Bryant 
Street Health Center.  These records show treatment for right 
hand and wrist strain, but do not indicate any complaints of 
pain, swelling, or deformity regarding the right thumb, and 
no prior right thumb injury was reported.  In fact, the 
veteran denied any previous injuries to his upper 
extremities.  Tenderness was noted at the fourth and fifth 
dorsal and palmar interosseous muscle of the right hand, as 
well as over the fourth metacarpophalangeal (MP) joint.  The 
veteran had full range of motion of the right wrist and hand, 
as well as normal grip strength.  

More recent VA outpatient treatment records, including a 
January 2007 primary care outpatient note, show a long 
history of gout, including gout in the knees, ankles, hands, 
and wrists.  There is no other medical evidence of record 
pertaining to complaints, injuries or findings regarding the 
right thumb.  At his personal hearing in April 2008, the 
veteran reported that he had a calcium build-up in his right 
thumb, and the undersigned noted for the record that the 
veteran's right thumb joint was enlarged compared to the 
right.  

Despite the enlarged right thumb joint noted at the veteran's 
personal hearing, there is no competent medical evidence of 
record showing a current right thumb disability other than 
possibly gout.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Service connection may not be granted 
unless a current disability exists.  In other words, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, there is no evidence of 
an in-service thumb injury, no continuity of symptomatology, 
and no current disability of the left thumb which might be 
attributable to injury.  Although there may be calcium 
deposits causing an enlargement of the right thumb joint, 
there is no medical evidence that this causes disability, and 
there is no evidence that any such calcium deposits or 
enlargement resulted from an in-service injury.  Furthermore, 
although the veteran has a current diagnosis of polyarticular 
gout which has been associated with the veteran's hands, 
there is no medical evidence to indicate that the gout was 
first incurred during active service or is associated with 
trauma.  Moreover, gout was first shown in 2003, more than 16 
years after service.  Absent a current disability and/or a 
nexus to service, service connection is not established.  
Thus, the preponderance of the evidence is against a finding 
of service connection for the claimed residuals of a right 
thumb injury, and the claim must be denied. 

Right Knee

The first evidence of any complaints of, or treatment for, 
right knee pain comes from VA outpatient treatment records 
dated in April 2005 showing treatment for right knee pain, 
swelling, and effusion.  The veteran presented with a four-
day history of acute knee pain and problems with walking, 
bending, and weight-bearing after hearing a loud pop while 
attempting to sit down four days earlier.  The veteran 
reported to the triage nurse that he had a previous old 
injury to the right knee.  The assessment was knee sprain.  A 
May 2005 VA outpatient note revealed that the veteran's right 
knee strain was slowly improving, although the veteran 
reported continued pain when bending and weight-bearing.  A 
June 2005 VA orthopedic note indicated that the veteran still 
had right knee pain after a twisting injury four weeks 
earlier.  

In July 2006, the veteran reported that he was having knee 
pain again with swelling.  He was unable to weight-bear.  He 
reported having been told years previously that he had a 
tear.  Effusion was noted, and the impression was right knee 
pain, likely gout.  The veteran subsequently underwent a 
right knee arthrocentesis later that month, and the 
impression was polyarticular gout with acute flare, 
resolving.  

In addition to the long history of gout, including in the 
knee, a January 2007 VA outpatient treatment noted arthralgia 
of the knee.  The examiner referred to a previous MRI of the 
right knee that showed either a tear or degenerative changes 
in the meniscus.  

At his personal hearing before the undersigned, the veteran 
testified that he injured his right knee during basic 
training.

In sum, there is no evidence of a right knee injury in 
service, and no evidence of a current right knee disability 
until mid-2005, nearly two decades after separation from 
service.  Moreover, there is no competent medical evidence of 
record showing that any current right knee disability is 
related to the veteran's claimed in-service knee injury.  
Absent a competent medical nexus between the current knee 
gout and/or arthralgia of the right knee, and service, 
service connection must be denied.  

Although the veteran is competent to state that he hurt his 
right knee during service, when, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether any current 
knee pathology or disability was present during service or as 
a result of service.  

Furthermore, even if the veteran did injure his knee in basic 
training, as he alleges, there is no medical evidence to 
suggest that the veteran's current knee disability is related 
to the alleged in-service knee injury, particularly given the 
lack of any medical evidence whatsoever prior to this decade 
of any complaints, findings or diagnosis of a right knee 
disability.  In other words, the credibility of the veteran's 
testimony and the lay statements must be weighed against the 
other evidence of record, including the objective findings 
showing no knee pathology until 2005.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact 
should consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  See Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also, Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a right knee disorder 
until 2005 is supported by affirmative evidence which tends 
to show that no current right knee disability was incurred 
during service.  Such affirmative evidence consists of the 
separation examination report which showed no complaints of 
knee pain or problems associated with the right knee, and a 
finding by the examiner that the orthopedic examination was 
normal.  

Although the veteran claims that his current right knee 
arthralgia had its onset during service, the fact remains 
that neither the service medical records nor the post-service 
medical records prior to 2005 show any complaints, findings 
or diagnosis of a right knee disability.  This is affirmative 
evidence that the veteran did not develop a chronic right 
knee disability during active duty.  Moreover, in November 
1982 and August 1986, during his second period of service, he 
denied having or having had knee problems, rendering his 
assertions of chronic knee disability beginning in his first 
period of service incredible.  Further, even if he did 
experience acute periods of right knee pain during service, 
or an in-service right knee injury, as he has stated, it is 
not necessarily the cause of his current right knee 
arthralgia.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002).  Similarly, a relationship between the 
veteran's documented knee gout and service has never been 
established, and the veteran has not contended otherwise.  

As previously noted, the veteran is competent to report that 
he suffered with knee pain since service, and currently.  
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board, 
however, makes credibility determinations and otherwise 
weighs the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the absence of contemporary medical 
evidence against the veteran's lay statements.  In other 
words, although the veteran is competent to state that he has 
suffered from knee pain since service, this evidence must be 
weighed against the other evidence of record, which does not 
support the veteran's contentions.  

The preponderance of the evidence is against the claim of 
service connection for a right knee disability; there is no 
doubt to be resolved; and service connection for a right knee 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Right Eye

The veteran insists that he suffered an injury to his right 
eye during his first period of service.  As the service 
medical records for the first period of service are 
unavailable, there is no record of any alleged right eye 
injury.  However, records for the second period of service 
show normal eyes and vision on examinations in November 1982 
and August 1986.  On the report of medical history in August 
1986 the veteran denied having or having had eye trouble or 
head injury.

Similarly, the post-service medical records do not show 
complaints, treatment or diagnosis of any residuals of an old 
eye injury.  Rather, the only private post-service medical 
records pertaining to the eyes note, in October 2003, that 
the veteran reported a long history of floaters and flashes, 
and complained of night blindness.  More recent VA treatment 
records reveal that the veteran is being treated for 
glaucoma, bilaterally.  At his April 2008 personal hearing 
before the undersigned, the veteran testified that his night 
blindness was only in his right eye.  

In sum, there is no evidence of a current eye disability, 
other than the bilateral glaucoma, which is not related to 
service.  Although the veteran insists that he has night 
blindness due to an in-service eye injury, there is no 
supporting documentation to show that the veteran actually 
has night blindness, or that any night blindness that he may 
currently suffer from was caused by the alleged in-service 
injury that supposedly occurred nearly three decades earlier.  
As previously noted, the veteran is not competent to provide 
an opinion as to whether any current pathology or disability 
was caused by an in-service injury, particularly given the 
absence of any continuity of evidence whatsoever between the 
time of service discharge and this decade.

Furthermore, even if the veteran did injure his right eye 
during service, as he alleges, there is no medical evidence 
to suggest that the veteran has any current residuals from an 
in-service right eye injury.  The credibility of the 
veteran's testimony and the lay statements is once again 
called into question by the other evidence of record, 
including the objective findings showing no current residuals 
of a right eye injury as well as the denials of eye problems 
and normal eye findings in 1982 and 1986, and the veteran has 
never asserted that his bilateral glaucoma is related to 
service or to the alleged in-service right eye injury.  
Moreover, even if the veteran did suffer an injury to his 
right eye during service, as he has stated, it is not 
necessarily the cause of his current right eye night 
blindness, and, again, there is no competent evidence of any 
such relationship.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).  Finally, although the treatment 
record from October 2003 indicates that the veteran 
complained of night blindness, there is no indication that he 
has been diagnosed by a medical professional with a 
disability manifested by night blindness.  

The preponderance of the evidence is against the claim of 
service connection for the claimed residuals of a right eye 
disability; there is no doubt to be resolved; and service 
connection for a right eye disability is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



Low Back

Although the veteran's service medical records reveal that 
the veteran was treated for acute back strain in 1982 and 
1986, as noted above, there is no indication that the veteran 
was discharged from service with a chronic back disability.  

Significantly, private treatment records from 1998 reveal 
that the veteran reportedly suffered a work-related back 
strain in 1996 with no lost time, no impairment, or 
disability.  No previous back injury was noted.  

Other private treatment records from Concentra Medical Center 
in Albuquerque, New Mexico, reveal that the veteran was 
treated for a lumbar strain during a television installation 
in June 2001.  By mid-July 2001, the veteran's back pain was 
subsiding and he had some soreness.  Pain was minimal and 
range of motion was full.

At June 2003 and February 2004 VA examinations, the veteran 
reported that he first injured his back during his first 
period of service in the 1970's.  The veteran complained of 
intermittent episodes of pain throughout service and 
currently, and explained that his back will "go out" with 
any significant lifting or a severe sneeze or cough.  X-rays 
revealed mild disc space loss most consistent with mild 
degenerative disc disease (DDD) at L5/S1.  The February 2004 
VA examiner, who reviewed the veteran's claims file in 
conjunction with the examination, opined that any present low 
back problems were not related to any service injuries, but 
rather, were related to post-service injuries.  

In sum, the first post-service medical evidence of record 
from 1998 reveals that the veteran injured his back in 1996, 
but not earlier.  Moreover, a competent medical professional 
opined that the veteran's current back disability was not 
related to service.  The VA doctor's opinion is based on a 
complete review of the veteran's claims file, which shows a 
complete picture of the veteran's low back history; thus, the 
VA medical opinion is highly probative.  There is no 
competent medical opinion to the contrary.  

Although the veteran insists that his current back disability 
began during service, the veteran's lay statements and 
testimony are outweighed by negative evidence to the 
contrary, including the absence of any medically documented 
back disability from service until at least 1996, a decade 
after separation from service, as well as the opinion from a 
VA doctor who reviewed the veteran's claims file.  

Given the lack of continuity of symptomatology and the lack 
of a medical nexus, the preponderance of the evidence is 
against the claim of service connection for a lumbar spine 
disability; there is no doubt to be resolved; and service 
connection for a lumbar spine disability is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a right thumb disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for claimed residuals a right eye injury 
is denied.  

Service connection for claimed residuals of a lumbar spine 
injury is denied.  


REMAND

The veteran seeks service connection for PTSD, based on 
symptoms such as panic attacks, depression, and anxiety, for 
example.  The current VA and private mental health records 
reveal that the veteran has a diagnosis of PTSD, as well as 
numerous diagnoses of panic disorder, anxiety disorder, and 
depression.  In other words, the same symptomatology has been 
variously diagnosed as various psychiatric disabilities.  
There remains a question as to whether the veteran's 
psychiatric disability(ies) began during service.  

Significantly, the criteria for establishing service 
connection for PTSD differ from that of other psychiatric 
disorders.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulation 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Although the veteran has been diagnosed with PTSD related to 
service, his PTSD claim was denied because the RO determined 
that the veteran's stressors could not be corroborated, and 
it is undisputed that the veteran did not engage in combat 
with the enemy.  

Significantly, however, corroboration of an in-service 
stressor is not required to substantiate a claim of service 
connection for other psychiatric disabilities, including a 
panic disorder, an anxiety disorder, or major depressive 
disorder, for example; and, the record tends to show more of 
an emphasis on the veteran's panic disorder and anxiety 
disorder rather than his PTSD.  To prevail on the issue of 
service connection for a panic disorder and/or an anxiety 
disorder, for example, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Given the circumstances surrounding the veteran's second 
period of service, and because the same symptomatology has 
been attributed to PTSD, as well as a panic disorder and an 
anxiety disorder on numerous VA and private outpatient 
examination reports, the Board finds that the issue of 
service connection for a psyciatric disorder, other than 
PTSD, must also be adjudicated.  In this regard the Board 
notes the equivocal opinion of the examiner in October 2007 
concerning the onset of the diagnosed psychiatric disorder(s) 
and the examiner's references to exacerbation of symptoms in 
service.  If the RO feels that further opinion would be 
required in order to adjudicate the claim, such examination 
should be requested and scheduled.

In light of the inextricably intertwined nature of the 
veteran's psychiatric symptomatology and diagnoses, the 
Agency of Original Jurisdiction must adjudicate a claim of 
service connection for a psychiatric disorder other than 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service for 
a psychiatric disorder other than PTSD, 
or, otherwise stated, for an acquired 
psychiatric disorder, to include PTSD.  
If the agency of original jurisdiction 
feels that further examination and/or 
opinion is indicated in order to 
adjudicate the issue, such examination 
should be scheduled or opinion 
requested from an appropriate mental 
health care examiner and the claims 
folder must be made available to the VA 
examiner for review.  

2.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered.  He should also be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


